Citation Nr: 0732669	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-13 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
swelling and weakness of the legs secondary to VA-prescribed 
medication.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1953 until 
November 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama.

This matter was previously before the Board in December 2006.  
At that time, a remand was ordered to accomplish additional 
development.


FINDINGS OF FACT

The competent evidence fails to demonstrate that swelling and 
weakness of the legs has causally resulted from VA treatment, 
including the prescription of Atenolol and Fosinopril.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for swelling 
and weakness of the legs have not been met.  38 U.S.C.A. § 
1151 (West 2002 & Supp. 2006); 38 C.F.R. § 3.358 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a January 2007 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The letter also instructed him to submit any 
additional evidence to VA.  Such notice did not inform the 
veteran of the law pertaining to effective dates.  However, 
such notice was provided in a May 2007 supplemental statement 
of the case.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Further regarding the duty to assist, the claim was 
previously remanded in December 2006 for the purpose of 
attempting to obtain treatment records from Russell County 
Jail.  In the January 2007 notice letter discussed above, the 
veteran was asked to complete a VA Form 21-4142 authorizing 
the release of records from that facility.  The veteran did 
not submit this information as requested.  In this regard, 
the Board observes that VA's duty to assist is not a one-way 
street; the veteran also has an obligation to assist in the 
adjudication of his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to compensation under 
38 U.S.C.A. § 1151.  Specifically, he contends that drugs 
prescribed by VA have caused residual swelling and weakness 
in his legs.  In a March 2002 communication, he identified 
the drug in question as Atenolol.  In his substantive appeal 
submitted in February 2004, he identified the harmful drug as 
Fosinopril.  

In analyzing claims under 38 U.S.C.A. § 1151, it is important 
to note that the law underwent revision effective October 1, 
1997.  In this case, the veteran filed his § 1151 claim in 
March 2002.  Accordingly, the post October 1, 1997 version of 
the law and regulation must be applied.  See VAOPGCPREC 40-
97.

In pertinent part, the current version of 38 U.S.C. § 1151 
reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

The Board finds no support for a grant of compensation under 
38 U.S.C.A. § 1151, as will be explained below.  

A February 2002 VA outpatient treatment report does reveal a 
finding of bilateral tender pitting edema with 
purplish/redness extending up to the bilateral thighs.  The 
examiner was unable to palpate pulses as the area was painful 
to the touch.  

Based on the above, the evidence substantiates the veteran's 
claims of bilateral leg swelling.  However, such swelling is 
not shown to constitute a qualifying additional disability 
for which compensation could be granted under 38 U.S.C.A. 
§ 1151.  

Again, to be considered a qualifying additional disability, 
the evidence must show that the veteran's bilateral leg 
swelling was not the result of the veteran's willful 
misconduct and that it was caused as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault of VA in furnishing 
hospital care, medical or surgical treatment, or examination.  
See 38 U.S.C.A. § 1151(a).  

Here, the VA examiner in February 2002 attributed the 
veteran's bilateral leg edema to cirrhosis of the liver.  A 
history of alcohol and drug abuse was noted.
In this regard, the Board calls attention to 38 C.F.R. § 
3.301(c)(3), which provides that although the isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct, the progressive and frequent use of drugs 
to the point of addiction will. 38 C.F.R. § 3.301(c)(3) 
(2007).

From the foregoing, then, it would appear that the veteran's 
request for compensation under 38 U.S.C.A. § 1151 would be 
precluded since the evidence indicates that the disability in 
question, swelling of the legs, was caused by alcohol abuse 
that appears to meet the requirements of willful misconduct 
under 38 C.F.R. § 3.301(c)(3).  However, even if the evidence 
could be favorably construed so as to avoid a finding of 
willful misconduct, the criteria for compensation under 
38 U.S.C.A. § 1151 have still not been satisfied here.  
Indeed, the claims folder contains no competent evidence to 
show that the veteran's bilateral swelling and weakness of 
the legs was caused by Atenolol, Fosinopril, or any other VA-
prescribed medication, and that such prescription represented 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  To 
the contrary, the competent evidence demonstrates that the 
veteran's leg swelling was caused by his cirrhosis of the 
liver.  There is no competent finding of any VA fault 
relating to the veteran's swelling of the legs, nor is there 
evidence to show that the proximate cause of the bilateral 
leg edema was an event not reasonably foreseeable.

The veteran himself believes that his bilateral edema and 
weakness of the lower extremities was the result of 
medication prescribed by VA.  However, he has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In conclusion, there is no basis for a grant of compensation 
under 38 U.S.C.A. § 1151.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 is 
denied.





____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


